267 F.2d 940
ABBOTT LABORATORIES INTERNATIONAL COMPANY, a Delaware corporation, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 12579.
United States Court of Appeals Seventh Circuit.
June 23, 1959.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division; William J. Campbell, Judge.
Ingrid L. Beall, Baker, McKenzie & Hightower, Chicago, Ill., for appellant.
Charles K. Rice, Asst. Atty. Gen., Joseph Kovner, Lee A. Jackson, Melva M. Graney, Attorneys, Tax Division, U. S. Department of Justice, Washington, D. C., Robert Tieken, U. S. Atty., Chicago, Ill., for appellee.
Before MAJOR, PARKINSON and KNOCH, Circuit Judges.
PER CURIAM.


1
Plaintiff, a Delaware corporation, appeals from an adverse judgment of the District Court in its suit to recover taxes paid by its two foreign subsidiaries (Limitadas) to Argentina and Colombia, the countries of organization, respectively. Plaintiff claims the taxes so paid should be allowed as credits under § 131 of the Internal Revenue Code of 1939, 26 U.S.C.A. § 131.


2
The parties are agreed that a taxpayer is entitled to a deduction only upon a showing that he comes within the terms of an applicable statute, and although under the laws of Argentina and Columbia a Limitada is not a corporation and its members are taxed in the same manner as members of a partnership are taxed in the United States, the plaintiff concedes that it is a corporation under the United States Internal Revenue Code.


3
Plaintiff's position below and here is that, as a stockholder of the Limitadas, it paid, through the Limitadas, the taxes imposed by Argentina and Columbia, which it contends constituted a paid foreign tax credit under § 131. The defendant contends that a taxpayer may not have a credit for foreign tax paid on any item not taxable under the laws of the United States and that the taxes, for which plaintiff seeks a refund, were paid on items not taxable under the United States Internal Revenue Code.


4
The cause was submitted to the court on a written stipulation and exhibits, and the District Judge in a thorough and well considered opinion,1 with his findings of fact and conclusions of law embodied therein, decided the primary issue and all issues ancillary thereto.


5
As we find ourselves in full agreement with the conclusions and the reasons given by the District Judge in support thereof, we will not restate here what he has so excellently stated in his opinion, but we adopt that opinion as our own, and order the judgment affirmed.



Notes:


1
 160 F. Supp. 321